Citation Nr: 1633507	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for chronic pruritus, recurrent skin eruptions, prior to January 15, 2016.

2.  Entitlement to an initial evaluation in excess of 30 percent for chronic pruritus, recurrent skin eruptions, from January 15, 2016


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to May 2000, January 2003 to June 2003, and April 2007 to April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was afforded a videoconference hearing before the Board in July 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

In October 2015, this matter was last before the Board and remanded for further development.  In a March 2016, rating decision the Appeals Management Center (AMC) increased the evaluation of the service-connected chronic pruritus, recurrent skin eruptions, to 30 percent disabling, effective January 15, 2016.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, it was remanded to afford the Veteran a VA examination to address the severity of the service-connected skin disability.  In January 2016, the Veteran was provided VA scar and skin examinations.  
A review of the scars examination report reflects involvement of the head, face and/or neck.  Specifically, the examiner noted small areas of scars secondary to eruption areas of the face, as well as the posterior neck and scalp.  The examination report references that unretouched color photographs were taken; however, no such photographs appear in the examination report or within the record.  Upon remand, these photographs should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).   

If, after reasonable efforts to obtain the photographs, VA concludes that they do not exist or that further efforts to obtain them would be futile, the Veteran should be afforded a new VA examination, which contains unretouched color photographs of the head, face and/or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the photographs taken in conjunction with the January 2016 VA examination applicable to scars.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  If, after reasonable efforts to obtain the photographs, VA concludes that they do not exist or that further efforts to obtain them would be futile, the Veteran should be scheduled for a new VA examination to address the severity of his service-connected skin disability.  

The claims file should be made available to the examiner, and the examiner should note that it has been reviewed. Any tests or studies deemed necessary should be conducted.   Any head, face and/or neck residuals should be assessed for the characteristics of disfigurement. Unretouched photographs should be taken and associated with the record.

3.  Then, after conducting any additional indicated development, readjudicate the matters currently on appeal.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



